Citation Nr: 1416566	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  07-23 406	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

1. Entitlement to service connection for a right knee disability.

2. Entitlement to service connection for a left knee disability.

3. Entitlement to service connection for a left shoulder disability.

4. Entitlement to service connection for a right hip disability.


REPRESENTATION

Appellant represented by:	California Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A.M. Ivory, Counsel


INTRODUCTION

The Veteran served on active duty from April 1976 to February 1981 and from February 1981 to February 1984.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California. 

The case was remanded by the Board in July 2009, November 2011, and May 2013. 

In March 2013, the Veteran testified before the undersigned Veterans Law Judge at a Travel Board hearing held at the Los Angeles RO. A copy of the hearing transcript is associated with the Virtual VA electronic records storage system.

A review of the Virtual VA electronic records storage system does not reveal any additional evidence other than the March 2013 hearing transcript which is not currently associated with the paper claims folder.

In March 2013 the Veteran submitted additional evidence with a waiver of initial RO jurisdiction.  The Board has accepted this additional evidence for inclusion into the record on appeal.  See 38 C.F.R. § 20.800.  

The issue of entitlement to service connection for a right hip condition is remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.



FINDINGS OF FACT

1.  Extending the benefit of the doubt to the Veteran, his right knee disability is due to his military service.

2.  A left knee disability is not shown to be causally or etiologically related to any disease, injury, or incident in service.

3.  A left shoulder disability is not shown to be causally or etiologically related to any disease, injury, or incident in service; nor is it caused or aggravated by his now service-connected right knee disability.


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in the Veteran's favor, the criteria for service connection for right knee disability are met. 38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2013).

2.  The criteria for service connection for a left knee disorder have not been met.  38 U.S.C.A. §§ 1101, 1112,1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).  

3.  The criteria for service connection for left shoulder disorder, to include as secondary to the service-connected right knee disability, have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310(a) (2013).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

Pertinent to the claim on appeal, the Board finds that VA has satisfied its duty to notify under the VCAA. Specifically, a December 2004 letter, sent prior to the initial July 2005 rating decision, and April 2006 letter advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  The April 2006 letter also informed the Veteran of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  The Board notes that the April 2006 letter only referred to the Veteran's right knee condition; however, the Board finds that the Veteran is not prejudiced from the Board adjudicating the Veteran's left knee and left shoulder claims since he is not being granted service connection and thus, no effective date or disability rating will be assigned. 

Relevant to the duty to assist, the Veteran's service treatment and personnel records as well as post-service VA treatment records have been obtained and considered.  The Veteran's service treatment records provided by the National Personnel Records Center (NPRC) may not be complete.  In compliance with the May 2013 remand the RO sent the Veteran a letter in May 2013 advising him that his service treatment records appeared to be incomplete and that alternate forms of evidence that could be used to support his claims.  In August 2013 the RO contacted the Veteran again stating that they did not receive any information from him but still needed support.  NPRC responded in October 2013 that there were no service treatment records on file.  AMC then requested the Veteran's service treatment records; however, no additional service treatment records were obtained. If service records are presumed to have been destroyed while in government custody, VA's duty to assist is heightened and includes an obligation to search for other forms of records that support the claimant's case.  Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); Moore v. Derwinski, 1 Vet. App. 401 (1991).   There is also a heightened obligation to explain findings and to carefully consider the benefit-of-the-doubt rule in cases where presumed destroyed while in custody of the government.  O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991); Pruitt v. Derwinski, 2 Vet. App. 83, 85 (1992).   However, no presumption, either in favor of the claimant or against VA, arises when there are lost or missing STRs. See Cromer v. Nicholson, 19 Vet. App. 215, 217-18 (2005) (Court declined to apply an "adverse presumption" against VA where records had been lost or destroyed while in Government control because bad faith or negligent destruction of the documents had not been shown).

The Veteran was afforded a VA examination in December 2009 in order to adjudicate his service connection claims.  In May 2013 the Board remanded in order to schedule the Veteran for new VA examinations in order to develop his claims; the RO notified the Veteran by an August 2013 letter that he was to be scheduled for his VA examinations.  In an October 2013 Report of Contact it was noted that a request for the Veteran's address came back with the same address that was reported in 1996 and the most recent report on file; his VA examinations were then cancelled due to undeliverable notification.  The Veteran was then called at a number on filed with the VA Medical Center but a recording stated that the number was disconnected.  It was stated that the efforts to get in touch with the Veteran proved futile and that the appeal was being sent for rating purposes.   However, after that it was stated a new request for VA examinations was done on October 30, 2013, but they were cancelled by the Veteran.  The Board finds that the RO took the necessary steps to contact the Veteran in order to schedule him for his VA examination.  However, the duty to assist in the development and adjudication of a claim is not a one-way street.  Wamhoff v. Brown, 8 Vet. App. 517, 522 (1996).  If a veteran wishes help, he cannot passively wait for it in circumstances where he may or should have evidence that is essential in obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. App. 190, 193, reconsideration denied, 1 Vet. App. 406 (1991) (per curiam).  In addition, when a claimant fails without good cause to report for an examination scheduled in conjunction with an original compensation claim, the claim shall be rated based on the evidence of record.  When the examination was scheduled in conjunction with any other original claim, a reopened claim for a benefit that was previously disallowed, or a claim for increase, the claim shall be denied.  38 C.F.R. § 3.655(a), (b).

As noted above, the Veteran's claims have been remanded in July 2009, November 2011, and May 2013.  The Veteran's claims were remanded in July 2009 because in order to obtain copies of the Veteran's service personnel records, to obtain a copy of the Veteran's service treatment records, and to afford the Veteran VA examinations.  In May 2009 the RO contacted NPRC and some service treatment records were obtained and the Veteran was afforded VA examinations in December 2009.  The Board remanded in November 2011in order for the Veteran to be scheduled for a hearing; this was done in March 2013.  In May 2013 the Board remanded the Veteran's claims in order for the RO to provide specific advisement that his service treatment records appeared to be incomplete and the alternate forms of evidence that could be provided, to obtain any medical and/or legal records from the U.S. Postal Service, and to afford the Veteran new VA examinations.  As noted above, the Veteran was notified about his service treatment records in May 2013 and August 2013 letters, the RO contacted the U.S. Postal Service but in August 2013 they stated that they had no additional information, and as noted above, the Veteran could not be scheduled for new VA examination.  Thus, the Board finds that the requested development requested in the July 2009, November 2011, and May 2013 remands has been completed and no further action to ensure compliance with the remand directives is required.  See Stegall v. West, 11 Vet. App. 268 (1998); Dyment v. West, 13 Vet. App. 141, 146-47 (1999). 

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims herein decided.


II. Analysis

Service connection may be granted for disability resulting from disease or injury incurred or aggravated during a veteran's active service.  38 U.S.C.A. § 1110; 
38 C.F.R. § 3.303.  Service connection may be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

In order to prevail on the issue of service connection there must be: medical evidence of a current disability; medical evidence, or in some cases lay evidence, of in-service occurrence or aggravation of a disease or injury; and, medical evidence 

of a nexus between an in-service disease or injury and the current disability.   Hickson v. West, 12 Vet. App. 247, 253 (1999); Pond v. West, 12 Vet. App. 341, 346 (1999).  

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  When such chronic diseases are at issue, the second and third elements for service connection may be established by showing continuity of symptomatology.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a).  Id.  

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the Veteran prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

A. Bilateral Knee Disorders 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt service connection for a right knee disability is warranted; however, the Board finds that the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability. 

As noted above, the Veteran's service treatment records provided by the NPRC may not be complete. The available service treatment records are significant for the Veteran's January 1984 discharge physical wherein he endorsed a history of a "trick" or locked knee.  The examiner elaborated that the Veteran had a history of "bilateral knee pain chondromalacia patellae (cmp).  The examiner endorsed an abbreviation of "NKS" which may or may not represent the phrase no known sequaelae.  Otherwise, the examiner endorsed the Veteran as having normal clinical findings for the lower extremities.

The earliest available, relevant post-service treatment record consists of a July 1993 consultation for right knee pain.  The Veteran provided a history of injuring his right knee while skiing in February 1993 with symptomatology which included a grinding sensation while pivoting as well as lateral joint line pain.  He was given an assessment of possible right lateral meniscus tear by history.

The record next reflects a January 1994 private treatment record wherein the Veteran reported a history of intermittent right lateral knee pain since age 17 in the Army due to an armored vehicle accident with re-injury in a 1987 skiing accident. This examiner offered an assessment of probable right lateral meniscus tear since age 17.

An April 1994 surgical consultation contains a more specific history of right knee pain and injury.   The Veteran described a history of right lateral knee pain with any type of pivoting activities since an armored vehicle accident at age 17 with a re-injury during a "1977" skiing accident.  The examiner offered an assessment that the Veteran provided a history consistent with a chronic lateral meniscus tear which occasionally displaced with pivoting activities.

An August 1998 MRI diagnosed the Veteran with mild degenerative changes to the right knee and no significant abnormality of the left knee.  In January 1999 it was noted that he had an 18 year history of right knee pain as a result of a fall from an armored vehicle; he reinjured his right knee skiing in 1987. 

A December 2005 treatment stated that the Veteran hurt his right knee at the age of 17.  Another December 2005 treatment note stated that the Veteran had a history of right knee meniscal tear with a recurrence 10 years ago.  In June 2005 it was noted that he had a traumatic fall to his right knee 29 years ago.  

In December 2009, a VA examiner diagnosed the Veteran with right knee osteoarthritis secondary to the residual effects of a post service meniscectomy and a meniscal tear of the left knee.   For the Veteran's right knee he opined that the likely cause of the osteoarthritis was the residual effects of a meniscectomy after his 1987 skiing injury.  He noted that after the Veteran's in-service military injury he was able to complete his entire tour of duty without further knee problems and that the medical comment appeared to indicate that it was not a current problem at the time of discharge.  He stated that none of the private medical records reviewed demonstrated any ongoing right knee problem from military service, other than the Veteran's statements.  He also stated that there was no right knee treatment prior to 1993 and that [treatment] referred to a skiing injury.   The examiner rejected the physician note of the Veteran having a probable right lateral meniscus tear since age 17, in part, on the basis that it was based upon the Veteran's own "hearsay" evidence and that the Veteran sustained a skiing injury in 1987. 

The VA examiner stated that the Veteran's left knee condition was most consistent with "wear and tear" and not any acute injury.  Examination findings were most consistent with a diagnosis of meniscal tear, which is a condition that could either have been a single traumatic event or over a long period of time as with other "wear and tear" joint conditions.  He stated that the likelihood that the condition arose as a result of jumping off a truck in 1976 is remote given that he worked as a letter carrier for 20 years.  Instead it was more likely than not that the Veteran's knee condition was related to a combination of running and occupational activities than any single in-service event. 

Right Knee Disability 

After a careful review of the Veteran's claims file the Board finds that by granting the Veteran the benefit of the doubt service connection for a right knee disability is warranted.   First, there is evidence in the Veteran's service treatment records that he hurt his right knee during service and there is a current diagnosis of right knee osteoarthritis.  Thus, the remaining inquiry is to a nexus between the Veteran's military service and his current right knee disability. 

There is only one medical opinion of record (December 2009 VA examination opinion) and though it is a negative nexus opinion the Board finds that it is not more probative than other evidence of record.  The findings of a physician are medical conclusions that the Board cannot ignore or disregard.  Willis v. Derwinski, 1 Vet. App. 66 (1991).  However, the Board is free to assess medical evidence and is not obligated to accept a physician's opinion.  Wilson v. Derwinski, 2 Vet. App 614 (1992).  The December 2009 VA examiner rejected the evidence of record because it constituted "hearsay" evidence; in addition, the VA examiner did not discuss how the Veteran's post-service skiing injury was different then his in-service injury.  In this case, as discussed in further detail below, the Board finds that the Veteran's statements in regards to his in-service injury and continuing pain to be competent and credible; the Board may reject a medical opinion that is based on facts provided by the Veteran which have been found to be inaccurate or because other facts present in the record contradict the facts provided by the veteran which formed the basis for the opinion. Coburn v. Nicholson, 19 Vet. App. 427, 432 (2006) (Board may reject such statements of the veteran if rebutted by the overall weight of the evidence).  However, the Board cannot discount a medical opinion solely because it is based on history provided by the Veteran without also evaluating the credibility and weight of the history upon which the opinion is predicated.  Kowalski v. Nicholson, 19 Vet. App. 171 (2005).  In this case, the Veteran's service treatment records indicate that he hurt his right knee during his military service and even though he suffered a post-service accident there is evidence of record that the Veteran, as well as other medical professionals, have related his current right knee condition to his in-service injury and have stated that his post-service skiing accident was a re-injury and not a new injury.  Therefore, the Board finds that the December 2009 VA examiner based his opinion solely on the Veteran's statements of continuity of symptomatology though the record finds that they are accurate statements.  Thus, the December 2009 (negative) nexus opinion is not probative.  

In addressing lay evidence and determining what, if any, probative value may be attached to such evidence, attention must be directed to both competency ("a legal concept determining whether testimony may be heard and considered") and credibility ("a factual determination going to the probative value of the evidence to be made after the evidence has been admitted").  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board finds that the medical history provided by the Veteran is credible, as his statements are generally consistent with the other evidence in the record and are not contradicted by any inconsistencies which materially affect the credibility of his statements.  In this respect, the Veteran reported this history more than a decade prior to seeking VA compensation benefits, and his statements were made in the context of seeking appropriate treatment.  Both of these factors bear the indicia of reliability. See Lilly's An Introduction to the Law of Evidence, 2nd Ed. (1987), pp. 245-46 (many state jurisdictions, including the federal judiciary and Federal Rule 803(4), expand the hearsay exception for physical conditions to include statements of past physical condition on the rational that statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy since the declarant has a strong motive to tell the truth in order to receive proper care).  In addition, the Veteran reported both his in-service and post-service injuries.  Moreover, presumptive service connection for osteoarthritis, to include on the basis of continuity of symptomatology is warranted.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

It light of the foregoing, the Board is satisfied that the criteria for entitlement to service connection for a right knee disorder have been met.  The evidence, at a minimum, gives rise to a reasonable doubt on the matter.  38 U.S.C.A. 5107(b) (West 2002); 38 C.F.R. § 3.102 (2013).

Left Knee Disability

After a careful review of the Veteran's claims file the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for a left knee disability.  

While the available service treatment records indicate that the Veteran had a history of a "trick" or locked knee there is no evidence of a continuous left knee disability until his December 2009 VA examination.  The Board notes all of the Veteran's post-service treatment records do not mention his left knee but are specifically for his right knee; this is in regards to previous injuries, treatment, complaints, or diagnosis and in relation to any in-service or post-service injury.  In addition, the August 1998 MRI found no significant abnormality of the left knee.  Thus, the first diagnosis was the meniscal tear at the December 2009 VA examination; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, there is one nexus opinion of record and it is against the Veteran's claim.  The December 2009 VA examiner specifically opined on the Veteran's left knee and stated that his condition was most consistent with "wear and tear" and not with any acute injury.  In addition, the in-service injury was too remote and that he was able to function as a letter carrier for 20 years.  Such opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Moreover, the VA examines offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.   

While the Veteran's service treatment records indicate that he hurt his left knee during service, he did not report any complaints of his left knee until his December 2009 VA examination.   Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having a left knee disability either since service or due to service until December 2009 (after he filed his claim for service connection).  Moreover, he was repeatedly seen for his right knee disability but the Veteran never discussed or mentioned his left knee, even in regards to his post-service skiing injury.  These lay statements made when medical treatment was being rendered may be afforded greater probative value.  These records were generated with a view towards ascertaining the appellant's then-state of physical fitness; they are akin to statements of diagnosis and treatment and are of increased probative value.  See Rucker v. Brown, 10 Vet. App. 67, 73 (1997) (observing that, although formal rules of evidence do not apply before the Board, recourse to the Federal Rules of Evidence may be appropriate; statements made to physicians for purposes of diagnosis and treatment are exceptionally trustworthy because the declarant has a strong motive to tell the truth in order to receive proper care).  See Williams v. Gov. of Virgin Islands, 271 F.Supp.2d 696, 702 (V.I.2003) (noting that statements made for the purpose of diagnosis or treatment "are regarded as inherently reliable because of the recognition that one seeking medical treatment is keenly aware of the necessity for being truthful in order to secure proper care").  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995) (credibility can be generally evaluated by a showing of interest, bias, or inconsistent statement, and the demeanor of the witness, facial plausibility of the testimony, and the consistency of the witness testimony).  The Board finds that the Veteran's current assertions of experiencing a left knee disability during and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his left knee disability was due to service after filing his claim for service connection.  Furthermore, the Veteran's post-service treatment records indicate that he never mentioned his left knee, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since his in-service injury.  As such, the Veteran's recent lay assertions lack credibility, because they are contradicted by notations in objective records reflecting her contemporaneous reports pertinent to a right knee disability.  In light of these contradictory statements, any current assertions as to experiencing a left knee disorder since service, advanced in furtherance of the appeal, are deemed not credible.  

Therefore, the Board finds that service connection for a left knee disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left knee disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


B.  Left Shoulder Disability

As noted above, the Veteran's service treatment records provided by the NPRC may not be complete. The available service treatment records are significant for the Veteran's January 1984 discharge physical wherein he endorsed a history of painful or "trick" shoulder.   The examiner elaborated that the Veteran had a history of "chronic" left shoulder pain secondary (2°) to trauma; the examiner endorsed an abbreviation of "NKS" which may or may not represent the phrase no known sequaelae.  Otherwise, the examiner endorsed the Veteran as having normal clinical findings for the upper and lower extremities.

The Veteran's post-service treatment records do not include any notations in regards to his left shoulder.  At the December 2009 VA examination he was diagnosed with osteoarthritis of the left shoulder.  He stated that there was no evidence of record indicating any assault in the military that caused such injury.  The VA examiner sated that the Veteran's current condition was most consistent with rotator cuff tear; the radiologic findings were most consistent with "wear and tear" from performance of lifting, pushing, pulling, and other work related or repetitive tasks, over a long period of time rather than any single, acute injury.  He also stated that any left shoulder disorder was not related to any right or left knee injury, whether in or out of service.  

While the available service treatment records indicate that the Veteran had chronic left shoulder pain secondary to trauma there is no evidence in the Veteran's post-service treatment records or any injury, treatment, complaints, or diagnosis of the left shoulder.    The first notation of the Veteran's left shoulder was at the December 2009 VA examination; this lengthy period without treatment is evidence against a finding of continuity of symptomatology, and it weighs heavily against the claim.  See Maxson v. West, 12 Vet. App. 453 (1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service incurrence may be rebutted by the absence of medical treatment of the claimed condition for many years after service). 

In addition, there is one nexus opinion of record and it is against the Veteran's claim.  The December 2009 VA examiner specifically opined that the Veteran's left shoulder disorder was most consistent with "wear and tear" and not with any single, acute injury.  Such opinion was based upon consideration of the Veteran's documented history, including his service treatment records, his post-service history, and his assertions.  Moreover, the VA examiner offered clear conclusions with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion.  Significantly, neither the Veteran nor his representative has presented, identified, or alluded to the existence of a contrary opinion-i.e., one that in fact, supports the claim.  

The Board retains the discretion to determine the credibility and weight of all the evidence submitted, including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  However, as discussed below, the Board finds that the Veteran's statements are contradictory and are not deemed credible.   

While the Veteran's service treatment records indicate that he had pain secondary to trauma, he did not report any complaints of his left shoulder until his December 2009 VA examination.   Furthermore, it is pertinent to note that the Veteran never gave his medical care providers a history of having a left shoulder disability either since service or due to service until December 2009 (after he filed his claim for service connection).  Moreover, he was repeatedly seen for his right knee disability but the Veteran never discussed or mentioned his left shoulder, even in regards to his post-service skiing injury.  These lay statements made when medical treatment was being rendered may be afforded greater probative value.   See Rucker v. Brown, 10 Vet. App. 67, 73 (1997).  

In light of evidence as noted above, the Board has to question the credibility of the Veteran's current contentions.  See Caluza v. Brown, 7 Vet. App. 498, 510-511 (1995).  The Board finds that the Veteran's current assertions of experiencing a left shoulder disability during and since service are not credible and, thus, are entitled to no probative weight.  In this regard, the record reflects that the Veteran only reported that his left shoulder disability was due to service after filing his claim for service connection.  Furthermore, the Veteran's post-service treatment records indicate that he never mentioned his left shoulder, which is in direct conflict with the Veteran's post-service statements that his symptomatology continued since his in-service injury.  As such, the Veteran's recent lay assertions lack credibility.  In light of these contradictory statements, any current assertions as to experiencing a left shoulder disorder since service, advanced in furtherance of the appeal, are deemed not credible.  

In addition, the Board notes that the December 2009 VA examiner provided an opinion on a secondary service connection basis and since the Board has herein above, granted service connection for a right knee disability the Board finds that the Veteran's claim must now be addressed on a secondary service connection basis.  Service connection may also be granted for disability that is proximately due to or the result of a service-connected disability.  See 38 C.F.R. § 3.310(a).  The controlling regulation has been interpreted to permit a grant of service connection not only for disability caused by a service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).   When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  See 38 C.F.R. § 3.310(a); Harder v. Brown, 5 Vet. App. 183, 187 (1993).   There is only opinion of record and it is the December 2009 VA examiner's opinion; he offered a clear conclusion with supporting data as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez, supra; Stefl, supra.  Consequently, the Board assigns great probative value to the VA examiner's opinion; the Boar notes that the Veteran has not claimed that his left shoulder condition is secondary to his right knee disability.  Thus, the competent and probative evidence does not establish that a right knee disability either caused or aggravated the left shoulder condition.  

In sum, the Board finds that service connection for a left shoulder disability is not warranted.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a left shoulder disability.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.




ORDER

Service connection for a right knee disability is granted. 

Service connection for a left knee disability is denied. 

Service connection for a left shoulder disability is denied.  


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The issue entitlement to service connection for a right hip disability has been on appeal on a direct service connection basis.  The Veteran's service treatment records are silent for any complaints, treatment, or diagnosis to the right hip.  At the December 2009 VA examination he was diagnosed with right hip strain.  The VA examiner opined that it was less likely than not that any military event, if there was one, caused the current pain/condition; it was far more likely that his current condition was related to his 20 year employment as a letter carrier, as well as secondary to his right knee condition.  He then opined that there was no indication of any relationship to any in-service knee injury.  The Board finds that since the Veteran's right knee disability has herein above been granted that the Veteran should be afforded a VA examination to determine if his current hip condition is secondary to his now service-connected right knee disability.  

The Board notes that though the Veteran originally filed a claim on a direct service connection basis that the issue of entitlement to service connection for a right hip condition as secondary to service-connected right knee disability is on appeal; in the case of Robinson v. Mansfield, 21 Vet. App. 545 (2007) the court cited Roebuck v. Nicholson, 20 Vet. App. 307, 313 (2006), which held that "although there may be multiple theories or means of establishing entitlement to a benefit for a disability, if the theories all pertain to the same benefit for the same disability, they constitute the same claim."  

Accordingly, the case is REMANDED for the following action:

1.  Obtain any outstanding VA outpatient treatment records.   

2.  The Veteran should be scheduled for appropriate examination by a medical doctor in order to ascertain the nature and likely etiology of his right hip condition.  The claims file and a copy of this remand should be provided to the examiner for review.  All appropriate tests and studies should be conducted.  

Following examination and interview of the Veteran as well as review of the claims folder contents, the VA examiner should answer all of the following questions:

A) Determine all diagnoses for the Veteran's right hip?
 
B) Is it at least as likely as not that the Veteran's right hip is aggravated (permanently worsened) by his service-connected right knee disability?  

The examiner should set forth all examination findings, along with the complete rationale for all conclusions reached.  In offering any opinion, the examiner should consider the September 2009 VA examination opinion.

If an opinion cannot be given without resorting to mere speculation than the VA examiner must state so and further provide a reason for such conclusion. 

3.  The RO should review the claims file to ensure that all the foregoing requested development is completed, and, thereafter, arrange for any additional development indicated.  The RO should then readjudicate the remaining claim on appeal.  If any benefit sought remains denied, the RO should issue an appropriate SSOC (Supplemental Statement of the Case) and provide the Veteran and his representative the requisite time period to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless he is notified.  

The purposes of this remand are to ensure notice is complete, and to assist the Veteran with the development of his claim.  The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  No action is required of the appellant until further notice.  The Board takes this opportunity to advise the appellant that the conduct of the efforts as directed in this remand, as well as any other development deemed necessary, is needed for a comprehensive and correct adjudication of his claim.  His cooperation in VA's efforts to develop his claims, including reporting for any scheduled VA examination, is both critical and appreciated.  The appellant is also advised that failure to report for any scheduled examination may result in the denial of a claim.  38 C.F.R. § 3.655.    


This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


